UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7644


UNITED STATES OF AMERICA,

                Plaintiff ─ Appellee,

          v.

DANIEL WATLINGTON, a/k/a Gator Slim,

                Defendant ─ Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:05-cr-00004-F-1)


Submitted:   June 16, 2011                   Decided:   June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Watlington, Appellant Pro Se.      S. Katherine Burnette,
Joshua Bryan Royster, Seth Morgan Wood, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Daniel Watlington appeals the district court’s order

denying his motion for a nunc pro tunc order.             We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.             United States v.

Watlington, No. 5:05-cr-00004-F-1 (E.D.N.C. Nov. 10, 2010).              We

deny Watlington’s motion for bail pending appeal and dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    the   court   and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                     2